     Case 2:19-cv-01544-WBS-KJN Document 159 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ZOOM IMAGING SOLUTIONS, INC.,                    No. 2:19–cv–1544–WBS–KJN

12                      Plaintiff,                    ORDER

13          v.                                        (ECF No. 138)

14   EDWARD ROE, et al.,
15                      Defendants.
16

17          On July 29, 2021, the court held a hearing on plaintiff’s motion to propound additional

18   interrogatories on defendants Power and Roe. (ECF No. 138.) Attorney David Garcia appeared

19   on behalf of plaintiff, and attorney Thomas Woods appeared on behalf of defendants Roe and

20   Power. For the reasons discussed at the hearing, it is HEREBY ORDERED that:

21          1. Plaintiff’s motion (ECF No. 138) is GRANTED IN PART AND DENIED IN PART;

22          2. Plaintiff may propound the following Interrogatories on Defendant Power:

23               a. No. 26 (re: Stoel Rives retainer date); No. 28 (re: bank info receiving Leonard

24                  funds) (as phrased in ECF No. 149-1 at 89-97) and No. 34 (re: business loans to

25                  Power in the year 2019);

26          3. Defendant Power shall respond to the following modified Interrogatories:

27               a. Replacing Nos. 30-33, 35-36 (as per in ECF No. 149-1 at 89-97), the following

28                  single Interrogatory: “IDENTIFY all ownership interests for Defendant Power that
                                                      1
     Case 2:19-cv-01544-WBS-KJN Document 159 Filed 07/30/21 Page 2 of 2


 1                  did exist or currently exists from its inception through January 1, 2021.”;

 2               b. Nos. 37 (re: the number of unbundled customers of Power) and 38 (re: Power

 3                  customers with Xerox products) (as phrased in ECF No. 148 at 8)—each limited to

 4                  the time periods between April 1, 2019, and January 1, 2021;

 5           4. Plaintiff’s requests to propound the following Interrogatories (as stated in ECF No.

 6               149-1 at 89-97) are DENIED:

 7               a. No. 27 (re: the Leonard funds disbursal), as cumulative;

 8               b. No. 29 (re: monthly startup and operating expenditures), as disproportionate to the

 9                  needs of the case;

10           5. Plaintiff may propound the following Interrogatory on Defendant Roe:

11               a. No. 26 (re: Roe’s personal knowledge of unbundled accounts while at Zoom) (as

12                  stated in ECF No. 148 at 8); and

13           6. The parties are required to communicate as professionals and confer on any other

14               outstanding discovery prior to submitting lengthy motions to the court. A failure to

15               heed this admonition may result in sanctions on either, or both, parties.

16   Dated: July 30, 2021

17

18
     zoom.1544
19

20

21

22

23

24

25

26

27

28
                                                       2
